DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/1/2021 has been entered. Claims 1, 5 and 12 are currently amended.  Claim 2 is cancelled.  Claims 1 and 3-20 are pending with claims 14-20 withdrawn from consideration.  Claims 1 and 3-13 are under examination in this office action.

Response to Arguments
Applicant's argument, see page 5, filed on 11/1/2021, with respect to 112(b) rejection has been fully considered and is persuasive.  The 112(b) rejection is withdrawn.

Applicant's argument, see page 6, filed on 11/1/2021, with respect to 103 rejection has been fully considered and is persuasive.  However, the amendment necessitates new ground of rejection set forth in this office action.

Claim Interpretation
The recited “x is from 0.5 parts by weight to 0.9 parts by weight based on 100 parts by weight of the aluminum-iron alloy” is interpreted as x=0.5% to 0.9%, e.g, x=0.005-0.009 in the recited (1-x).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Marker et al (“Phase equilibria and structural investigations in the system Al-Fe-Si”, Intermetallics, 2011 Dec; 19(12):1919-1929), hereinafter “Marker”, in view of Krishnamurthy (US 20160145727 A1), and further in view of Shakiba et al (“Hot deformation behavior and rate-controlling mechanism in dilute Al–Fe–Si alloys with minor additions of Mn and Cu”, Materials Science & Engineering A 636 (2015) 572–581), hereinafter “Shakiba”.
Regarding claim 1, Marker teaches an Al-Fe-Si system, meeting the claimed aluminum-iron alloy.
 Marker discloses example compositions that would suggest an alloy range as shown in the following table as determined by the exainer [Table 2].
Element
at% low
at% high
wt% low
wt% high
Al
1.00
62
0.59
45.8

10.00
63
18.1
77.2
Si
5.00
85
3.1
77.5


Thus, Marker discloses alloy compositions that would suggest a range of Al = 0.59-45.8%, Fe = 18.1-77.2%, Si = 3.1-77.5%.
The examiner calculates the composition according to formula (I) of current invention in the following table, when the 3 for Al and 2 for Fe are interpreted as atomic ratio:
 
molar mass
wt in Al3Fe2Si
wt% in Al3Fe2Si
3Al
26.98
80.94
36.67
2Fe
55.85
111.7
50.60
Si
28.09
28.09
12.73
Total
 
220.73
100


Thus, Marker’s range of Al = 0.59-45.8%, Fe = 18.1-77.2%, Si = 3.1-77.5% overlaps the current composition of 36.67% of Al, 50.60% of Fe, and 12.73% of Si according to formula (I).
 Marker does not teach Nb.
Krishnamurthy teaches an aluminum iron based alloy.  Besides Al, Fe, and Si, the composition comprises about 0.05 to about 3.5 weight percent of Nb [abstract].  Krishnamurthy teaches that the alloy has higher ductility, lower brittleness, and lower directionality of properties [0005].  Therefore, it would be obvious to modify Marker with Krishnamurthy by adding 0.05-3.5% of Nb for the purpose of higher ductility, lower brittleness, and lower directionality of properties. Marker in view of Krishnamurthy’s 0.05-3.5% of Nb overlaps the claimed 0.5-0.9 part by weight of Nb.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).
Marker in view of Marker in view of Krishnamurthy does not teach copper or zinc.
However, Shakiba teaches Al–Fe–Si alloys with minor additions of Mn and Cu.  The addition of Cu increases hot workability of the alloy [Conclusion].  Therefore, it would have been obvious for one of ordinary skill to modify Marker in view of Krishnamurthy by adding copper to the Al-Fe-Si alloy for the purpose of improving hot workability.  Note that the aluminum iron alloy of Marker in view of Krishnamurthy modified by Shakiba is “Al-Fe-Si-Cu alloy” which overlaps the instantly claimed 3Fe2Si)(1-x)+xNb and one or more of copper, zinc, and combinations thereof”.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).
The examiner recognizes that the recited “for casting” is purpose or intended use, which merely further limits the claimed alloy can be used for casting.  In addition, Marker teaches that the alloy is melted and casted [Experimental].

Regarding claim 3, Krishnamurthy teaches 0.05-3.5% of Nb, overlapping the claimed 0.5-0.9 parts as stated above.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 4, Krishnamurthy teaches 0.05-3.5% of Nb, overlapping the claimed 0.9 parts.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claims 5-6, Marker teaches the composition comprises Al5Fe2, B2, and τ12 phases [Table 1 and 2], with τ12 as the main phase [section 3.4].

Regarding claims 7-8, Marker in view of Krishnamurthy and further in view of Shakiba does not expressively teach the density or melting point of the alloy.  However, the examiner submits that these properties are material dependent intrinsic properties, and would have naturally flowed from the suggested alloy of Marker in view of Krishnamurthy and further in view of Shakiba as would have been recognized by one of ordinary skill (MPEP 2145(II)).

Regarding claim 9, since τ12 is the main phase as stated above, the Al5Fe2 and B2 phases are secondary phases.

Regarding claims 10-11, the examiner submits that the claimed characteristics of phases are determined by the alloy composition and manufacturing method.  Applicant teaches the manufacturing method comprises forming the alloy with claimed composition, melting, solidifying, and annealing [0016 spec.].  Marker teaches forming the alloy composition, melting, casting, and annealing [Experimental].  The claimed characteristics of phases would have naturally flowed from the suggested alloy of Marker in view of Krishnamurthy, and from the suggested method of Marker as would have been recognized by one of ordinary skill (MPEP 2145(II)).

Regarding claim 12, Krishnamurthy teaches the alloy comprises one or more of molybdenum, zirconium, or tantalum at about 0.05 to about 3.5 weight percent [abstract].  Krishnamurthy teaches that the alloy has higher ductility, lower brittleness, and lower 3Fe2Si)(1-x)+xNb and one or more of copper, zinc, and combinations thereof, and one or more of zirconium, molybdenum, tantalum, and combinations thereof”.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 13, Marker teaches cast samples from the alloy melt [Experimental], meeting the claimed component cast.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nie et al (CN107245631), hereinafter “Nie”, an English machine translation is referenced here, in view of Shakiba (“Hot deformation behavior and rate-controlling mechanism in dilute Al–Fe–Si alloys with minor additions of Mn and Cu”, Materials Science & Engineering A 636 (2015) 572–581).
Regarding claim 1, Nie teaches a corrosion-resistant frame border comprising 10-40 parts of Al, 20-60 parts of Fe, 1-20 parts of Si, and 0.2-2 parts of niobium [claim 1].  
The examiner calculates the composition according to formula (I) of current invention in the following table:
Element 
wt% with Nb low
wt% with Nb high
3Al
36.58
35.75

50.48
49.34
Si
12.69
12.41
Nb
0.25
2.5


Thus, Nie’s 10-40 parts of Al, 20-60 parts of Fe, 1-20 parts of Si, and 0.2-2 parts of niobium overlaps the current composition of Al = 35.75-36.58%, Fe = 49.34-50.48%, Si = 12.41-12.69%, Nb = 0.25-2.5%.  Therefore, formula (I) is met.
Nie does not teach copper or zinc.
However, Shakiba teaches Al–Fe–Si alloys with minor additions of Mn and Cu.  The addition of Cu increases hot workability of the alloy [Conclusion].  Therefore, it would have been obvious for one of ordinary skill to modify Nie by adding copper to the Al-Fe-Si alloy for the purpose of improving hot workability.  Note that the aluminum iron alloy of Nie modified by Shakiba is “Al-Fe-Si-Cu alloy” which overlaps the instantly claimed limitation “(Al3Fe2Si)(1-x)+xNb and one or more of copper, zinc, and combinations thereof”.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).
The examiner recognizes that the recited “for casting” is purpose or intended use, which merely further limits the claimed alloy when it can be used for casting.

Regarding claims 3-4, Nie’s 0.2-2 parts of Nb overlaps the claimed 0.5 and 0.9 parts of Nb.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nie (CN107245631), an English machine translation is referenced here, in view of Shakiba (“Hot deformation behavior and rate-controlling mechanism in dilute Al–Fe–Si alloys with minor additions of Mn and Cu”, Materials Science & Engineering A 636 (2015) 572–581), as applied to claim 1 above, further in view of Krishnamurthy (US 20160145727 A1).
Regarding claim 12, Nie in view of Shakiba does not teach the alloy comprises one or more of zirconium, molybdenum, tantalum, and combinations thereof.  However, Krishnamurthy teaches an aluminum iron based alloy.  Besides Al, Fe, Si and Nb, the composition comprises one or more of molybdenum, zirconium, or tantalum at about 0.05 to about 3.5 weight percent [abstract].  Krishnamurthy teaches that the alloy has higher ductility, lower brittleness, and lower directionality of properties [0005].  Therefore, it would be obvious to modify Nie in view of Shakiba with Krishnamurthy by adding Mo, Zr, or Ta for the purpose of higher ductility, lower brittleness, and lower directionality of properties.  Note that the aluminum iron alloy of Nie in view of Shakiba modified by Krishnamurthy is “Al-Fe-Si-Cu-(Mo, Zr, Ta) alloy” which overlaps the instantly claimed limitation “(Al3Fe2Si)(1-x)+xNb and one or more of copper, zinc, and combinations thereof, and one or more of zirconium, molybdenum, tantalum, and combinations thereof”.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 13, Nie in view of Shakiba does not teach a component cast from the alloy composition.  However, Krishnamurthy teaches the alloy can be melted and casted, and rapidly solidified in order to obtain desired combination of strength and toughness [0012].  Therefore, it would be obvious to modify Nie in view of Shakiba with Krishnamurthy by making a component cast from the alloy for the purpose of desired combination of strength and toughness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734